DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 8-20 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-7 in the reply filed on 8 March 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8 March 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  (In the instant case, uncited US2012/0088114 is recited in paragraph 

Claim Objections
Claims 4, 6, and 7 are objected to because of the following informalities:
With Regards to Claim 4:  Instant claim 4 recites --the electroconductive paper cover sheet is-- on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "the electroconductive paper 
With Regards to Claim 6:  Instant claim 6 recites --the paper cover sheet is-- on line 1, which appears to be a typographical error; recommend correcting this to read as "the electroconductive paper 
With Regards to Claim 7:  Instant claim 7 recites --the paper cover sheet in-- on line 2, which appears to be a typographical error; recommend correcting this to read as "the electroconductive paper .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 3:  Claim 3 recites the limitation "at least one of the wallboard long surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner that the limitation will be treated to read as "at least one long surface of the wallboard
With Regards to Claim 6:  Claim 6 recites the limitation "the paper cover sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner that the limitation will be considered to read as "the electroconductive paper
With Regards to Claim 7:  Claim 7 recites the limitation "the paper cover sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner that the limitation will be considered to read as "the electroconductive paper

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edh et al. (WO 99/62076 A1).
Regarding Claim 1:  Edh teaches a cellulose layer containing 95-100% of carbon fibers and cellulose fibers, calculated on the bone dry weight, the amount of the carbon fibers with a diameter from 1 to 15 microns and a length from 1 to 20 mm being from 4 to 20% by weight, calculated on bone dry weights, and the amount of the cellulose fibers being from 75 to 96% by weight, calculated on bone dry weights ([Pg. 2: li. 16-23] of Edh).  Edh also teaches that the cellulose layer can be produced on an ordinary paper machine ([Pg. 3: li. 28] of Edh), and that the cellulose layer can be combined with several other conventional cellulose plies into a paper board, wherein said paper board (as a liner) can be incorporated into other products such as conventional floor materials and wall and ceiling products, including gypsum boards, wherein the conventional cellulose plies are nearest the gypsum board ([Pg. 3: li. 10-25] and [Pg. 4: li. 5-13] of Edh).  It is also taught by Edh that bonda are formed between the gypsum board and the liner or paper board ([Pg. 3: li. 19-27] of Edh).
Regarding Claim 2:  Edh teaches that the building construction product is a wallboard, a fiberboard, a ceiling tile, or a floor tile ([Pg. 3: li. 16-18] of Edh).
Regarding Claim 3:  Edh teaches that he building construction product is a wallboard and the electroconductive paper ("liner" or "paper board") comprising carbon fibers is applied over at least one long surface of the wallboard ([Pg. 3: li. 10-27] and [Pg. 4: li. 5-13] of Edh
Regarding Claim 4:  Edh teaches that the electroconductive paper is a multi-ply paper comprising a surface ply ("cellulose layer") and the carbon fibers are incorporated in the surface ply ([Pg. 2: li. 16-23], [Pg. 3: li. 10-27], and [Pg. 4: li. 5-13] of Edh).
Regarding Claim 5:  Edh teaches that the carbon fibers are long carbon fibers, short carbon fibers, or any mixture thereof ([Pg. 2: li. 16-23] and [Pg. 4: li. 5-13] of Edh).
Regarding Claim 6:  Edh teaches that the electroconductive paper is a multi-ply paper cover sheet comprising a surface ply, and that 10% by weight carbon fibers and 90% by weight recycled cellulose fibers constitute the fibers comprising the surface ply ("cellulose layer") ([Pg. 2: li. 16-23] and [Pg. 4: li. 5-13] of Edh); which anticipates the claimed limitation of --the carbon fibers are incorporated in the surface ply in an amount from 2% wt to 40% wt of fibers total per the ply, and wherein the remainder of the fibers in the ply are cellulose fibers--.  See MPEP §2131.03(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edh et al. (WO 99/62076 A1) as applied to claim 1 above, and further in view of Yoshida et al. (US 7,641,764 B2).
Edh is relied upon as described above.
Regarding Claim 7:  Edh fails to disclose that --the carbon fibers are incorporated in the paper cover sheet in a pattern--.
Yoshida discloses a non-woven fabric for gypsum board (title), that the non-woven fabric can be provided with a conductive composition and prepared using a papermaking machine (e.g. a cylinder paper machine) ([Col. 12: li. 34-36 and 52-60] of Yoshida).  Yoshida also discloses that when using a cylinder paper machine, the formed fiber web orients in the machine direction ([Col. 13: li. 10-19] of Yoshida).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the non-woven web of Yoshida with the electroconductive paper of the building construction product disclosed by Edh in order to have --the carbon fibers are incorporated in the paper cover sheet in a pattern--.  One of ordinary skill in the art would have been motivated to have combined the non-woven web of Yoshida with the electroconductive paper of the building construction product disclosed by Edh, from the stand-point of having oriented fibers ([Col. 13: li. 10-19] of Yoshida).  (In the instant case, since both Yoshida and Edh disclose a liner on a gypsum board comprising a nonwoven sheet of fibers, it would have been obvious to have employed the cylinder paper machine of Yoshida as the paper machine of Edh.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781